DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 11/10/2019, which is a divisional of Application No. 14/860385 filed on 9/21/2015. An action on the merits follows. 
Claim(s) 1-15 is/are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record, in combination with other limitations of the claim, is silent on “moving the retractable support from a first support position, in which the retractable support is configured to receive and support the joined blank assembly dropped from the deck, to a second support position, such that the joined blank assembly drops, in the vertical direction, to the conveyor”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 3-7 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "generally" in claim 3 is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation "said outfeed section". There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests making claim 4 dependent upon claim 3 to mitigate the 112B issue
Regarding claim 10, the limitation “a bearing structure operably coupled to a bearing structure actuator for selective bi-directional translation relative to said frame parallel to a sheet loading direction” (emphasis added) is vague and unclear because it is unclear if the frame is parallel to a sheet loading direction or if the translation is parallel to a sheet loading direction. Furthermore, it is unclear what is being translated. The claim is unclear as to whether the bearing structure is being translated or the bearing structure actuator is being translated.
Claim 11 depends on itself and therefore is vague and unclear because the meets and bounds cannot be determined.  In order to prosecute the application, Examiner assumes claim 11 depends on claim 10 since the bearing structure/bearing structure actuator which is recited in claim 11, is first introduced in claim 10.
Claim(s) 5-7 are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 8-10 and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP 20030186797 of Bacques et al. (henceforth Bacques).
Regarding claim 1, Bacques teaches a method for forming a joined blank assembly (Bacques: 95, fig. 11a-c, ) from a first blank of sheet material (Bacques: 1) and a second blank of sheet material (Bacques: 2) using a machine (Bacques: 50) that includes a deck (Bacques: 35, 53 54, 55, 38) coupled to a frame (Bacques: 51), a first transfer assembly (Bacques: 36) associated with the frame, a second transfer assembly (Bacques: 39) associated with the frame, and at least one compression member (Bacques: 43), said method comprising: 
positioning the first blank on the deck using the first transfer assembly (Bacques: para 0076, fig. 3A-L); 
positioning the second blank in at least a partially overlying relationship to the first blank on the deck using the second transfer assembly (Bacques: para 0076-0078, fig. 3A-L and fig. 6); and 
compressing the second blank and the first blank together against the deck using the at least one compression member to form the joined blank assembly (Bacques: see fig. 3 and 3F and 7, 7’ of first and second blanks 1, 2).
Regarding claim 2, as shown in claim 1, Bacques teaches further comprising: extracting the first blank from a first feed section (Bacques: 26) of the machine using the first transfer assembly (Bacques: para 0074-0076, fig. 3A-L); and 
extracting the second blank from a second feed section (Bacques: 27) of the machine using the second transfer assembly (Bacques: para 0074-0076, fig. 3A-L), wherein the first and second feed sections are positioned on opposite sides of the deck with respect to a sheet loading direction (Bacques: direction between 26, 27, see fig. 4).
Regarding claim 3, as shown in claim 2, Bacques teaches further comprising discharging, from an outfeed section (Bacques: section around 52) of the machine, the joined blank assembly in a discharge direction that is generally perpendicular to the sheet loading direction (Bacques: 90, fig. 10).
Regarding claim 4, as shown in claim 1, Bacques teaches wherein said discharging the joined blank assembly comprises discharging the joined blank assembly from the outfeed section that is located Bacques: see elements 35, 38 (deck)) and 52 (outfeed section) in fig. 4).
Regarding claim 5, as shown in claim 4, Bacques teaches further comprising moving the deck from a first deck position (Bacques: 35, 38 in fig. 3F), in which the deck is configured to support the first and second blanks as they are coupled to form the joined blank assembly, to a second deck position (Bacques: 35, 38), such that the joined blank assembly drops, in a vertical direction, into the outfeed section (Bacques: 90 in fig. 30).
Regarding claim 8, as shown in claim 1, teaches wherein the second transfer assembly includes a drive shaft (Bacques: 32) operably coupled to a drive shaft actuator (Bacques: 34) for selective bi-directional rotation, said method further comprising operating the drive shaft actuator such that the drive shaft rotates the second blank from a first orientation (Bacques: orientation of 2 as shown in fig. 3A) to a second orientation that is parallel to the first blank positioned on the deck (Bacques: orientation of 2 as shown in fig. 3F).
Regarding claim 9, as shown in claim 8, Bacques teaches wherein the machine further includes a plunger (Bacques: see annotated and zoomed fig. 3) coupled to the drive shaft for rotation with the drive shaft, said method further comprising operating the plunger to move the second blank towards the deck after the second blank is oriented parallel to the first blank positioned on the deck (Bacques: see fig. 3A-L).

    PNG
    media_image1.png
    926
    1004
    media_image1.png
    Greyscale

Regarding claim 10, as shown in claim 1, Bacques teaches wherein the machine further includes a bearing structure (Bacques: 31, 32, 33) operably coupled to a bearing structure actuator (Bacques: 34) for selective bi-directional translation relative to the frame in a sheet loading direction (Bacques: see fig. 3A-L), said method further comprising operating the bearing structure actuator such that the second blank is aligned in the sheet loading direction with the first blank (Bacques:  see annotated fig. 3C).

    PNG
    media_image2.png
    268
    602
    media_image2.png
    Greyscale

Regarding claim 14, as shown in claim 1, Bacques teaches wherein said compressing the second blank and the first blank together comprises compressing the second blank and the first blank against the deck using the at least one compression member that is coupled to the second transfer assembly (Bacques: 43, is indirectly coupled to second transfer assembly 39).
Regarding claim 15, as shown in claim 1, Bacques teaches further comprising orienting a leading edge of the second blank parallel to a leading edge of the first blank positioned on the deck using a squaring assembly of the second transfer assembly (Bacques: 31, 32, 33, fig. 3F,and also see annotated fig. 3F and fig. 3F).

    PNG
    media_image3.png
    626
    1015
    media_image3.png
    Greyscale

Claim(s) 1 and 10-15 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20110053746 of Desertot et al. (henceforth Desertot).
Regarding claim 1, Desertot teaches a method for forming a joined blank assembly (Desertot: 2,3) from a first blank of sheet material (Desertot: 2) and a second blank of sheet material (Desertot: 3) using a machine (Desertot: 24) that includes a deck (Desertot: structure shown in fig. 3A) coupled to a frame (Desertot: the outside structure of 24 in figure 2), a first transfer assembly (sertot: 27, para 0089, please note that fig. 2 has mislabeled element 27 as element 17) associated with the frame, a Desertot: 50, para 0093) associated with the frame, and at least one compression member (Desertot: 60, 70), said method comprising: 
positioning the first blank on the deck using the first transfer assembly (Desertot: 27, para 0089, fig. 3A, see also fig. 2, please note that fig. 2 has mislabeled element 27 as element 17); 
positioning the second blank in at least a partially overlying relationship to the first blank on the deck using the second transfer assembly (Desertot: para 0093); and 
compressing the second blank and the first blank together against the deck using the at least one compression member to form the joined blank assembly (Desertot: see fig. 4 and 8, para 0094).
Regarding claim 10, as shown in claim 1, Desertot teaches wherein the machine further includes a bearing structure (Desertot: 33) operably coupled to a bearing structure actuator (Bacques: para 0098) for selective bi-directional translation (Desertot:  3A-B) relative to the frame in a sheet loading direction (Desertot: see fig. 3A-5), said method further comprising operating the bearing structure actuator such that the second blank is aligned in the sheet loading direction with the first blank (Desertot:  see fig. 3B).
Regarding claim 11, as shown in claim 1, Desertot teaches wherein the machine further includes a position sensor (Desertot: 62) associated with the frame, the position sensor configured to sense a position of the second blank relative to the first blank positioned on the deck (Desertot: para 0098-0101), said operating the bearing structure actuator further comprises operating the bearing structure actuator using feedback from the position sensor, such that the bearing structure carries a leading edge of the second blank past a leading edge of the first blank in the sheet loading direction by a predetermined overlap distance (Desertot: see annotated fig. 3B).

    PNG
    media_image4.png
    620
    699
    media_image4.png
    Greyscale

Regarding claim 12, as shown in claim 1, Desertot teaches wherein the machine further includes a first tamp (Desertot: 34) and a first stop (Desertot: 61) positioned on opposite sides of the deck, said method further comprising operating the first tamp to couple a leading edge of the first blank against the first stop when the first blank is positioned on the deck (Desertot: para 0090, see fig. 3B).
Regarding claim 13, as shown in claim 12, Desertot teaches further comprising selectively moving the first stop from a first position above the deck (Desertot: para 0098, fig. 3A-B), in which the leading edge of the first blank is coupleable against said first stop (Desertot: para 0098, fig. 3A-B), to a second position below the deck (Desertot: para 0105-0107, 0128), such that said first stop does not interfere with said positioning the extracted second blank in the at least partially overlying relationship to the first blank on the deck (Desertot: para 0105-0107, 0128).
Regarding claim 14, as shown in claim 1, Desertot teaches wherein said compressing the second blank and the first blank together comprises compressing the second blank and the first blank Desertot: 60, 70 are indirectly coupled to second transfer assembly 50).
Regarding claim 15, as shown in claim 1, Desertot teaches further comprising orienting a leading edge of the second blank parallel to a leading edge of the first blank positioned on the deck using a squaring assembly of the second transfer assembly (Desertot: 34, 35, 61, 62, see also annotated fig. 3b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USP# 4,315,752 of Moen (henceforth Moen).
Regarding claim 6, as shown in claim 5, Bacques is silent on the method further comprising receiving the joined blank assembly dropped from the deck on a retractable support of the outfeed section positioned above a conveyor of the outfeed section.
However, Moen a machine for forming a joined blank assembly (Moen: apparatus shown in fig. 1) from a first blank of sheet material (Moen: H) and a second blank of sheet material (Moen: B), said machine comprising: a deck (Moen: 72) coupled to a frame (Moen: 60); a first transfer assembly (Moen: 84) associated with said frame, said first transfer assembly configured to position the first blank on said deck; a second transfer assembly (Moen: 88) associated with said frame, said second transfer assembly configured to position the second blank in at least a partially overlying relationship to the first blank on said deck (Moen: see fig. 4); and an outfeed section (Moen: 66, the bottom section of fig. 4); wherein said outfeed section includes a retractable support (Moen: 430, c. 6, l. 50-55) positioned above a conveyor (Moen: 66). 
Bacques by making it retractable as taught by Moen in order to allow the joined blank assembly to more easily fall down to the conveyor without being hindered which in turn improves the stability and consistent orientation of the joined blank assembly when it lands on the conveyor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731